SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Amendment No. 3 FSP GALLERIA NORTH CORP. (Name of Subject Company) MACKENZIE FLAGSHIP FUND 15, LLC, MACKENZIE BLUE RIDGE FUND III, LP, MPF FLAGSHIP FUND 14, LLC, MPF BLUE RIDGE I, LLC, MPF OPPORTUNITY FUND, LP, MPF FLAGSHIP FUND 13, LLC, MPF FLAGSHIP FUND 10, LLC, MPF DEWAAY PREMIER FUND 2, LLC, MPF DEWAAY PREMIER FUND 3, LLC, MPF BLUE RIDGE FUND II, LLC, MPF SENIOR NOTE PROGRAM II, LP, MPF FLAGSHIP FUND 11, LLC; AND MACKENZIE CAPITAL MANAGEMENT, LP (Offerors) SHARES OF PREFERRED STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Capital Management, LP MacKenzie Capital Management, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Bidders) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 58 Shares at a purchase price equal to $70,000 per Share in cash [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$522.93 Form or Registration Number: SC TO-T Filing Party: MacKenzie Capital Management, LP Date Filed: May 7, 2014 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: [ ]Rule 13e-4(i) (Cross-Border Issuer Tender Offer) [ ]Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) FINAL AMENDMENT TO TENDER OFFER This Amendment No. 3 to the Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MacKenzie Flagship Fund 15, LLC, MacKenzie Blue Ridge Fund III, LP, MPF Flagship Fund 14, LLC, MPF Blue Ridge I, LLC, MPF Opportunity Fund, LP, MPF Flagship Fund 13, LLC, MPF Flagship Fund 10, LLC, MPF DeWaay Premier Fund 2, LLC, MPF DeWaay Premier Fund 3, LLC, MPF Blue Ridge Fund II, LLC, MPF Senior Note Program II, LP, MPF Flagship Fund 11, LLC (collectively the “Purchasers”) to purchase up to 58 shares of preferred stock (the “Shares”)in FSP Galleria North Corp. (the “Corporation”), the subject company, at a purchase price equal to $70,000 per Share, upon the terms and subject to the conditions set forth in the Offer to Purchase (the “Offer to Purchase”) dated May 5, 2014 (the “Offer Date”) and the related Assignment Form. The Offer resulted in the tender by shareholders, and acceptance for payment by the Purchases, of a total of 6.5 Shares.Following purchase of all the tendered Shares, the Purchases will own an aggregate of approximately 32.75 Shares, or approximately 3.8% of the total outstanding Shares. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 16, 2014 MacKenzie Flagship Fund 15, LLC, MacKenzie Blue Ridge Fund III, LP, MPF Flagship Fund 14, LLC, MPF Blue Ridge I, LLC, MPF Opportunity Fund, LP, MPF Flagship Fund 13, LLC, MPF Flagship Fund 10, LLC, MPF DeWaay Premier Fund 2, LLC, MPF DeWaay Premier Fund 3, LLC, MPF Blue Ridge Fund II, LLC, MPF Senior Note Program II, LP, MPF Flagship Fund 11, LLC By: MacKenzie Capital Management, LP, Manager/General Partner/Trustee By: /s/ Chip Patterson Chip Patterson, Managing Director MACKENZIE CAPITAL MANAGEMENT, LP By:/s/ Chip Patterson Chip Patterson, Managing Director
